Pettit, J.
This suit was brought by the appellees; against the appellants. There were twenty-three defendants below. All but one stayed in the case to its end. There was a finding and judgment affecting the rights of all, including the one who was not in court, if his interest could be affected by such finding and judgment. Nineteen of the defendants only have appealed and assigned errors, and have not given their co-defendants notice of the appeal, as is-required by sec. 551, 2 G. & H. 270; and for this failure the, appeal is dismissed, at appellants’ costs.